               Case 2:20-cv-01174-RSM Document 7 Filed 08/03/20 Page 1 of 2



 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT SEATTLE

 6   Clare Thomas,                                           No. ________________
                 Plaintiff,
 7         v.                                            DECLARATION OF CLARE THOMAS

 8   City of Seattle,
                    Defendant.
 9

10          I, Clare Thomas, declare and state as follows:

11          1. The information contained in this declaration is true and correct to the best of my

12              knowledge, and I am of majority age and competent to testify about the matters set

13              forth herein.

14          2. I am a resident of Ballard, Washington, and am the president of the parent teacher

15              organization at my child’s school.

16          3. I have attended several protests in Seattle by myself and with my teenage daughter.

17              In the past, for example, my teenaged daughter and I have attended women’s

18              marches, and May Day protests. I have never had to wear a gas mask at those

19              protests.

20          4. But after attending the protest in Seattle on July 25, 2020, I would never allow my

21              teenage daughter to come along with me. I went wearing googles but will not return

22              without purchasing a gas mask with a respirator.

23
              Case 2:20-cv-01174-RSM Document 7 Filed 08/03/20 Page 2 of 2



 1         5. While I was at the park in daytime with other protesters, a couple of flashbangs went off

 2             within four feet of me. I was in the crowd of people on the street being rushed down

 3             Broadway. SPD was throwing flashbangs into the fleeing crowd, at our backs.

           6. I observed a nonchalance from Seattle Police Department with the explosives they used
 4
               for crowd control techniques.
 5
           7. After that experience I felt the need to order more advanced protective gear before
 6
               going back out to protest and I need to order a gas mask, respirator, knee pads and
 7
               before returning to protest.
 8
           8. Because I have not had the time to obtain these additional items – I have not
 9
               returned to a protest.
10                         Executed this 3rdday of August 2020 at Bothell, WA.
11         I declare under penalty of perjury under the laws of the United States and the State of

12   Washington that the foregoing is true and correct.

13                                                /s/ Clare Thomas
                                                  Clare Thomas
14

15

16

17

18

19

20

21

22

23
